Citation Nr: 1756016	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  12-33 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for residuals of a nose injury.

2.  Entitlement to service connection for residuals of a dental injury for compensation purposes.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from October 1959 to September 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board notes that a claim for service connection for a dental condition is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 1993).  However, in dental claims, the RO adjudicates the claim of service connection and the VA Medical Center (VAMC) adjudicates the claim for outpatient treatment.  As this matter stems from an adverse RO determination, the appeal is limited to the issue of entitlement to service connection for a dental disorder for compensation purposes. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This case was previously before the Board in February 2015 and June 2016, at which time the current appellate claims were remanded for further development.  A review of the record reflects the development directed by the prior remands has been substantially accomplished.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The case has now been returned to the Board for additional appellate consideration.

Although the Board regrets the additional delay, for the reasons addressed in the REMAND portion of the decision below further development is still required regarding the nose injury claim.  Accordingly, the claim is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

The record does not reflect the Veteran has a current dental disorder for which VA compensation may be paid; and the preponderance of the competent medical and other evidence of record is against a finding any current dental condition is due to in-service dental trauma.


CONCLUSION OF LAW

The criteria for a grant of service connection for residuals of a dental injury for compensation purposes are not met.  38 U.S.C.A. §§ 1712, 5107 (West 2014); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, however, the record does not reflect the Veteran has identified any error regarding the notification and assistance he has received regarding his dental claim.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

Service connection may be awarded for missing teeth due to dental trauma or bone loss in service.  The law and regulations also provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are considered non-disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161; see also Woodson v. Brown, 8 Vet. App. 352, 354 (1995). 

The Board also notes that dental disabilities which may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Given the nature of these disabilities, the Board finds that competent medical evidence is required to diagnose whether such is present, and, if so, the etiology thereof.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board further finds the record does not reflect the Veteran has a current dental disorder for which VA compensation may be paid.  For example, a May 2015 VA examination diagnosed periodontal disease, and a more recent March 2017 VA examination noted that the Veteran indicated his teeth had been extracted due to past issues with periodontal disease.  Both examinations indicated the Veteran did not have any impairment of the mandible or maxilla.  Although he did have loss of teeth, the March 2017 VA examiner specifically noted it was not due to the loss of substance of the body of the maxilla or mandible; and stated that the lost masticatory surface could be restored by a suitable prosthesis.  No competent medical evidence is otherwise of record which demonstrates a dental disorder for which VA compensation may be paid.  Without such a disorder, the claim must be denied.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

In making the above determination, the Board notes that it has previously recognized that the Veteran sustained severe injuries (including a period of loss of consciousness) in a June 1961 motor vehicle accident during his active service; and that implicit in his claims is the fact that he sustained dental trauma in that accident with current residuals thereof.  Stated another way, the Board has acknowledged the Veteran sustained a dental injury as a result of that accident.  However, as already noted VA compensation is only paid for certain specified disorders.  Given the nature of this requirement, competent medical evidence is required to determine whether the Veteran has such a condition; and no such evidence is of record.

The Board further notes that even if the Veteran did have a dental disorder for which VA compensation may be paid, the claim would still be denied because the preponderance of the competent medical and other evidence of record is against a finding he has any current dental condition due to in-service dental trauma.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental authority to decide a claim in the alternative.).  In pertinent part, the March 2017 VA examination found the Veteran had complete upper dentures and partial lower dentures, and the examiner essentially opined the current condition was less likely than not due to the in-service motor vehicle accident.  The Board observes the Veteran has not challenged the qualifications of this VA examiner to provide competent medical evidence; the examiner was familiar with the Veteran's history from review of the VA claims folder, and accurately noted relevant aspects of that history as part of the examination report; and that the examiner's opinion was not expressed in speculative or equivocal language.  Further, the examiner provided stated rationale which noted that the current condition (i.e., dentures) was due to generally advanced periodontal disease which was not caused by trauma by principle; it was a hereditary and bacterially induced condition.  Moreover, no competent medical evidence is of record which refutes this VA examiner's opinion on this matter; or which otherwise reflects the Veteran satisfies the criteria for a grant of service connection for a dental disorder for compensation purposes


ORDER

Service connection for residuals of a dental injury for compensation purposes is denied.


REMAND

In this case, the Board notes that the Veteran was accorded VA examinations in June 2015 and March 2017, both of which essentially found he had no evidence of a residual nasal disability.  However, as part of the June 2016 remand, the Board found that the June 2015 examination was inadequate because no imaging studies were conducted.  The March 2017 VA examination also notes that no diagnostic/imaging studies were conducted as part of that examination.  Further, there is no explanation why such studies were not conducted, nor does it appear the Veteran refused to undergo such studies.  Thus, the Board must find that the March 2017 examination is also inadequate.

In view of the foregoing, the Board finds that this case must be remanded to ensure diagnostic/imaging studies are conducted of the Veteran's nose.  After such studies are completed, clarification should be obtained from the March 2017 VA examiner as to whether these studies warrant any revision in the findings and opinions expressed in the examination report.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his claimed nasal disorder since December 2016.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his nasal symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded appropriate diagnostic/imaging studies to discern he has undergone surgery to correct a nasal deviation or has other evidence of residuals of a nasal fracture.  If no such studies are conducted, an explanation as to why should be associated with the record.

After the studies are completed, the claims folder should be made available to the March 2017 VA examiner for review and clarification of the opinion(s) expressed in the original examination.  Specifically, the examiner should indicate whether the diagnostic/imaging studies reflect the Veteran has a current nasal disability.  If so, the examiner should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of service, to include injuries sustained in the June 1961 motor vehicle accident.

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

If the original examiner is unavailable, then the requested opinion(s) should be obtained from another appropriately qualified clinician.

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in May 2017, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


